— In an action to foreclose a mortgage, the plaintiff NationsCredit Home Equity Services appeals from so much of an order of the Supreme Court, Queens County (Satterfield, J.), dated October 27, 2003, as denied that branch of the motion of Alaska Seaboard Partners, LP which was to amend the caption to substitute it for NationsCredit Home Equity Services as the sole plaintiff in the action.
*564Ordered that the order is affirmed insofar as appealed from, with costs.
The determination to substitute or join a party pursuant to CPLR 1018 is within the discretion of the trial court (see Matter of Commercial Bank of Informatics & Computing Technique Dev. Bank Informtechnika v Ostashko, 274 AD2d 516, 517 [2000]). Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying that branch of the motion of Alaska Seaboard Partners, LR which was to substitute it for NationsCredit Home Equity Services as the sole plaintiff in the action. Prudenti, P.J., Florio, Krausman and Rivera, JJ., concur.